OPINION — AG — ** TAX COMMISSION — FIREWORKS LICENSES — CONFIDENTIAL RECORD ** THE RECORDS REQUIRED TO BE MAINTAINED AND SUBMITTED TO THE OKLAHOMA TAX COMMISSION BY THE PROVISIONS OF 68 O.S. 1971 1625 [68-1625], RELATING TO RETAIL FIREWORKS LICENSES ARE " RECORDS " WITHIN THE SCOPE AND INTENT OF 68 O.S. 1971 205 [68-205] AND ARE CONFIDENTIAL AND PRIVILEGED, UNLESS SPECIFICALLY EXCEPTED BY THE PROVISIONS SET OUT IN 68 O.S. 1971 205 [68-205] (PRIVACY AND SECURITY OF INFORMATION) CITE: 68 O.S. 1971 205 [68-205] (NATHAN J. GIGGER)